DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 02/25/2022  As directed by the amendment: claims 1, and 4 – 8 have been amended.  Thus, claims 1 – 8 are presently pending in this application.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Cantlon (U.S. 2004/0199220), Kang (U.S. 2019/0329015), Sato (U.S. 2015/0148665), Dearden (U.S. 2015/0028798), Mitchell (U.S. 2014/0155711), Jho (U.S. 2011/0275930), and McDonald (U.S. 5,171,228).
Regarding claim 1, prior arts do not teach wherein the plurality of light emitting units is arranged along an outer edge of the soft portion, the notification unit is configured to notify a position of the soft portion by emitting light from the plurality of light emitting units using power received by the power receiving unit when a relative positional relationship between the second coil constituting the power transmission unit and the first coil constituting the power receiving unit has reached a predetermined state along with a movement of the power transmission unit, and the plurality of light emitting units is configured to emit light toward a center or an outside of the soft portion so as to allow a light intensity toward the center of the soft portion and a light intensity toward the outside of the soft portion to differ from each other.
Regarding claim 6, prior arts do not teach that wherein the plurality of light emitting units is arranged along an outer edge of the soft portion, the notification unit is configured to notify a position of the soft portion by emitting light from the plurality of light emitting units using power received by the power receiving unit when a relative positional relationship between the power transmission unit and the power receiving unit has reached a predetermined state along with a movement of the power transmission unit, and the plurality of light emitting units is configured to emit light toward a center or an outside of the soft portion so as to allow a light intensity toward the center of the soft portion and a light intensity toward the outside of the soft portion to differ from each other.
Regarding claim 7, prior arts do not teach that wherein the plurality of light emitting units is arranged along an outer edge of the soft portion, the notification unit is configured to notify a position of the soft portion by emitting light from the plurality of light emitting units using power received by the power receiving unit when a relative positional relationship between the power transmission sheet and the power receiving unit has reached a predetermined state along with a movement of the power transmission sheet, and the plurality of light emitting units is configured to emit light toward a center or an outside of the soft portion so as to allow a light intensity toward the center of the soft portion and a light intensity toward the outside of the soft portion to differ from each other.
Regarding claim 8, prior arts do not teach that wherein the plurality of light emitting units is arranged along an outer edge of the soft portion, the notification unit is configured to notify a position of the soft portion by emitting light from the plurality of light emitting units using power received by the power receiving unit when a relative positional relationship between the power transmission unit and the power receiving unit has reached a predetermined state along with a movement of the power transmission unit and the plurality of light emitting units is configured to emit light toward a center or an outside of the soft portion so as to allow a light intensity toward the center of the soft portion and a light intensity toward the outside of the soft portion to differ from each other.
Claims 1 – 5 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783